Name: Regulation (EEC) No 2762/75 of the Council of 29 October 1975 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11.75 Official Journal of the European Communities No L 282/17 REGULATION (EEC) No 2762/75 OF THE COUNCIL of 29 October 1975 establishing the list of representative markets for pigmeat in the Community whereas in Belgium, Italy, Ireland and Luxembourg, the prices are directly recorded in the most important selling places, while in Denmark and the Netherlands the buying-in prices are fixed by the organizations, HAS ADOPTED THIS REGULATION: Article 1 The representative markets referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be the nine markets listed in the Annex hereto . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2759/75 (*) of 29 October 1975 on the common organization of the market in pigmeat, and in particular Article 4 (5 ) thereof; Having regard to the proposal from the Commission ; Whereas under the provisions of Article 4 (2) of Regulation (EEC) No 2759/75 intervention measures may be taken if on the representative markets of the Community the price for pig carcases is, and is likely to remain, below 103 % of the basic price ; Whereas to enable those provisions to be applied a list of representative markets must be established ; whereas use must be made, in fixing the prices of pig carcases, either of the markets, the quotation centres or the places where the professional organizations which fix their purchasing prices are situated, and of which the entirety form a representative market for each Member State ; Whereas in the Federal Republic of Germany, in France and in the United Kingdom, the prices paid by public and private slaughterhouses are recorded by one or more quotation centres for different regions ; Article 2 1 . Council Regulation No 213/67/EEC (2) of 27 June 1967 establishing the list of representative markets for pigmeat in the Community, as last amended by Regulation (EEC) No 1785/75 (8 ), is hereby repealed . 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 3 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA ( x ) See page 1 of this Official Journal . ( 2 ) OJ No 135, 30. 6. 1967, p. 2887/67. (3 ) OJ No L 182, 12 . 7 . 1975 , p. 8 . No L 282/ 18 Official Journal of the European Communities 1 . 11 . 75 ANNEX List of representative markets for pigmeat in the Community 1 . The following group of markets : Genk, Lokeren, Charleroi , Brugge, Herve and Anderlecht 2. The following quotation centre : Kobenhavn 3 . The following group of quotation centres : - Rennes, Angers, Caen, Lille, Paris, Lyon , Toulouse, Metz 4. The following group of quotation centres : Kiel , Hamburg, Bremen, Hannover, Oldenburg, MÃ ¼nster, Bielefeld, Krefeld, DÃ ¼sseldorf, Mainz, Frankfurt am Main, Stuttgart, NÃ ¼rnberg, MÃ ¼nchen Cavan, Rooskey, Limerick, Roscrea, Cork Milano, Cremona, Mantova, Modena, Parma, Reggio Emilia , Macerata/Perugia 5 . The following group of markets : 6. The following group of markets : 7. The following group of markets : 8 . The following group of quotation centres : 9 . The quotation centre of Bletchley for the following group of regions : Luxembourg, Esch Arnhem, Boxtel , Oss, Cuyck/Maas Scotland, Northern Ireland, Wales and Western England, Northern England, Eastern England \